         Case 1:19-cv-07884-MKV Document 37 Filed 07/13/20 Page 1 of 1



                                                                 USDC SDNY
UNITED STATES DISTRICT COURT                                     DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                    ELECTRONICALLY FILED
                                                                 DOC #:
                                                                 DATE FILED: 7/13/2020
 U.S. SPECIALTY INSURANCE COMPANY,

                               Plaintiff,

        -v-                                                    No. 19-cv-7884 (MKV)
                                                              ORDER OF DISMISSAL
 NATIONWIDE MUTUAL INSURANCE
 COMPANY and NATIONWIDE MUTUAL
 FIREINSURANCE COMPANY,

                               Defendants.


       On June 25, 2020, the Court referred this case to the designated Magistrate Judge for

settlement [ECF #35]. On July 13, 2020, Judge Parker held a settlement conference [see Minute

Entry dated July 13, 2020] and informed the Court that the parties have reached a settlement in

principle. Accordingly, IT IS HEREBY ORDERED that the above-captioned action is

discontinued without costs to any party and without prejudice to restoring the action to this

Court’s calendar if the application to restore the action is made by August 13, 2020. If no such

application is made by that date, today’s dismissal of the action is with prejudice. See Muze, Inc.

v. Digital On Demand, Inc., 356 F.3d 492, 494 n.1 (2d Cir. 2004).

SO ORDERED.
                                                     _________________________________
Date: July 13, 2020                                  MARY KAY VYSKOCIL
      New York, NY                                   United States District Judge
